Citation Nr: 0921790	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for low back disability.

3.  Entitlement to service connection for allergic rhinitis.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 until May 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issues of a low back disability and allergic rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Tinnitus was not shown in service, nor did tinnitus result 
from disease or injury in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  and service 
personnel records have been obtained. Records from the 
Veteran's private physician have also been obtained.   The 
Veteran was not afforded a medical examination, however, for 
the reasons discussed below, VA was not obliged to administer 
such an examination in the present case.  

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records indicate no 
complaints or treatment for tinnitus.  Moreover, the post-
service evidence does not indicate any current complaints or 
treatment referable to tinnitus until 22 years following 
separation.  Furthermore, the records contains no competent 
evidence suggesting a causal relationship between the current 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, service personnel records, as well 
as post-service reports of private treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
tinnitus.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran contends to have be suffering from tinnitus due 
to exposure to loud noises from aircraft take offs and 
landings while stationed at Naval Air Station Albany in 
Georgia.  The Veteran also suggests that tinnitus may be 
secondary to in-service rhinitis, which is not service 
connected.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records do not reflect 
complaint of tinnitus during service.  In his reported 
medical history of April 1974, the Veteran did indicate 
"ear, nose or throat trouble" but failed to elaborate.  In 
a medical examination of the same date, the Veteran's ears 
were indicated as normal.  Audiometric testing revealed some 
decreased in auditory acuity.

Based on the foregoing, the service treatment records do not 
reflect tinnitus during active duty.  However, this does not 
in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed tinnitus 
is causally related to active service, for the reasons 
discussed below.

Following separation from active service in May 1974, the 
evidence first shows complaint of tinnitus in May 1996.  At 
that time the Veteran was seen by a private physician and 
indicated that his was experiencing buzzing or ringing in his 
ears.  He further reported that ringing in his ears had begun 
three months prior.  The record indicates possible nerve 
damage.

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation and thus his statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
tinnitus and the Veteran's medical separation examination in 
April 1974, indicates normal ears.  

The Board notes that the Veteran responded to the question 
"have you ever had or have you now . . . ear, nose or throat 
trouble" by checking "yes," however in the same 
examination he stated, "I'm in good health."  In May 2007 
the Veteran indicated that his statement "I'm in good 
health," in April 1974, was "probably hollow."  
Altogether, the evidence indicates that the Veteran is a poor 
historian and any claims of continuous symptomatology since 
separation from active service are of questionable 
credibility.  The Veteran's current statements to the effect 
that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be 
credible.  Continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own 
statements. 

The Board is presented with conflicts in the record.  In the 
application for benefits, the appellant placed onset of 
tinnitus in 1970.  However, the service treatment records are 
silent for a complaint of tinnitus, there is no supportive 
proof of tinnitus in proximity to separation, and when seen 
for tinnitus in 1996, he reported that the onset had been 
three months earlier.  The Board finds that the 1996 report 
was for treatment purposes and highly probative of date of 
onset.  It is expected that a person seeking treatment is 
more likely to present an accurate history.  The 1996 report 
is also a statement against interest.  Furthermore, the 1996 
report is consistent with the service records and the absence 
of evidence in proximity to separation.  The Board finds that 
his recent statements, advanced in support of the claim, are 
less probative than the 1996 statement against interest, the 
service records and the phenomenal gap in evidence between 
service and 1996.

The preponderance of the evidence does not support a grant of 
service connection for a tinnitus and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Low Back Disability

Service treatment records indicate that the Veteran reported 
back pain in February 1974.  The record states that the 
Veteran has experienced a strain approximately one month 
prior.  The Veteran was seen in February 1974 and again in 
April 1974, with reports of back and low back pain.  He 
reported having had back pain for "several months."  When 
the Veteran complained of low back pain in April 1974, his 
back appeared normal and he had full range of motion with no 
evidence of muscle spasms.

Following service, a February 2007 medical record indicates 
degenerative osteoarthritic changes in the lumbar vertebra, 
specifically narrowing of the L5-S1 disc space.

Considering that the service records show complaints of low 
back pain, and the record indicates a current diagnosis of 
osteoarthritic changes of the low back, the evidence tends to 
indicate that the current symptoms may be associated with the 
Veteran's service. For this reason, the Veteran should be 
afforded a VA examination to further determine the etiology 
of a back disability. See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Allergic Rhinitis

Service treatment records indicate that the Veteran had 
rhinitis while in service.  In addition to an October 1973 
medical record noting chronic rhinitis, the record reveals 
that the Veteran had treatment for nasal congestion and non 
productive cough.  In May 1971 the Veteran a runny nose.  A 
June 1971 records indicates that the Veteran had his tonsils 
removed in 1969, and since that time had been experiencing 
nasal congestion.  The Veteran had coughing and chest 
congestion in August 1971.  In April 1973 the Veteran was 
evaluated for chronic productive cough and congestion.  In 
May and August 1973 he was evaluated for chronic sinusitis.  
Nasal congestion and nonproductive cough were present in 
October 1973 and nasal congestion was reported in November 
1973.  On separation in April 1974, the Veteran indicated a 
history of "ear, nose and throat troubles.  The Board notes, 
however, that his clinical separation examination shows 
normal nose, sinuses, mouth and throat.

Following active service the Veteran reported severe 
congestion and runny nose, along with moderate post nasal 
drip and sneezing in May 1996.  In February 2007 a private 
physician indicated the Veteran currently had a diagnosis of 
allergic rhinitis/conjunctivitis for which he and had been 
treated for at least the last two years.  A separate private 
physician also indicated in February 2007 that the Veteran 
was under his care for chronic allergic rhinitis.

Considering that the service medical records show complaints 
referable to rhinitis, and the record indicates current 
diagnoses of allergic rhinitis/conjunctivitis and chronic 
allergic rhinitis, the evidence tends to indicate that the 
current symptoms may be associated with the Veteran's 
service. For this reason, the Veteran should be afforded a VA 
examination to further determine the etiology of any rhinitis 
or other respiratory disability. See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any back disability. All 
necessary tests should be conducted. If 
current disability of the back is found, 
the VA examiner should state whether it is 
at least as likely as not that the back 
complaints and treatment demonstrated in 
service constitute early manifestations of 
the current disability. All opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.

2. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of rhinitis or any other 
respiratory disability. All necessary 
tests should be conducted. If current 
disability of the back is found, the VA 
examiner should state whether it is at 
least as likely as not that congestion, 
coughing, and rhinitis complaints and 
treatment demonstrated in service 
constitute early manifestations of the 
current disability. All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


